DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments and Arguments filed 4/5/2021
Applicant’s amendments correct the previous informalities. The corresponding objections/112 rejections are withdrawn.
Applicant’s amendments overcome the previous art rejections of record. However, new rejections are realized (some of which change the allowability of previously indicated allowable claims), as shown in the new prior art rejections over Eads (WO 2017070232 A1) below. Additionally, new allowable subject matter statuses are realized, as described below.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 10-11 and 16-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eads (WO 2017070232 A1).
Regarding claim 10, Eads (FIGs 1-7) discloses “A faucet spout comprising: a first discharge outlet (32) configured to discharge water therefrom; a water delivery surface (94) configured to receive water discharged by the first discharge outlet (see FIG 6), and the water delivery surface configured to direct water thereacross (see FIG 2); a water delivery edge (unnumbered annular-like inner surface around 16 in FIG 3) configured to receive water directed across the water delivery surface (see FIG 2), and the water delivery edge configured to deliver water thereover; a second discharge outlet (16) coupled to the first discharge outlet (assembled in FIGs), the second discharge outlet configured to discharge water therefrom (see FIG 2); and wherein the first discharge outlet (30) includes an aerator (paragraph 49) configured to discharge water from the first discharge outlet.”

Regarding claim 11, Eads (FIGs 1-7) discloses “A faucet spout comprising: a first discharge outlet (32) configured to discharge water therefrom; a water delivery surface (94) configured to receive water discharged by the first discharge outlet (see FIG 6), and the water delivery surface configured to direct water thereacross (see FIG 2); a water delivery edge (unnumbered annular-like inner surface around 16 in FIG 3) configured to receive water directed across the water delivery surface (see FIG 2), and the water delivery edge configured to deliver water thereover; a second discharge outlet (16) coupled to the first discharge outlet (assembled in FIGs), the second discharge outlet configured to discharge water 

Regarding claim 16, Eads (FIGs 1-7) discloses “A faucet spout comprising: a first discharge outlet (32) configured to discharge water therefrom (see FIG 2); an arm (20, 38) coupled to the first discharge outlet, the arm comprising: an exposed waterway (94, 96, 38) configured to receive water discharged by the first discharge outlet (see FIG 2), and the exposed waterway configured to direct water thereacross (see FIG 20; a water delivery edge (unnumbered annular-like inner surface around 16 in FIG 3) configured to receive water directed across the exposed waterway (see FIG 2), and the water delivery edge configured to deliver water thereover (see FIG 3); a lower surface (18) opposite the exposed waterway; and a second discharge outlet (98) coupled to the arm and disposed on the lower surface (see FIG 6), the second discharge outlet configured to discharge water therefrom (via 16).”

Regarding claim 17, Eads (FIGs 1-7) discloses “wherein the exposed waterway defines an upper surface (94) of the arm opposite the lower surface (94 faces partially up, 18 faces down).”

Allowable Subject Matter
Claims 1-9, 12-15, and 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, none of the art discloses at least 
It would not be obvious to modify any of the prior art of record, in particular Eads, to teach this limitation.
Claims 2-9 and 12-15 are allowed by virtue of their dependency on claim 18.
Regarding claim 18, none of the art discloses at least “a second discharge outlet disposed at the downstream end portion, the second discharge outlet configured to discharge a second stream of water therefrom wherein the second stream of water is not directed across the hydrophilic water delivery surface”.
Similar to claim 1, it would not be obvious to modify any of the prior art of record, in particular Eads, to teach this limitation.
Claims 19 and 20 are allowed by virtue of their dependency on claim 18.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK C WILLIAMS whose telephone number is (571)431-0767.  The examiner can normally be reached on M-F 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/PATRICK C WILLIAMS/Examiner, Art Unit 3753